DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because in Figs. 1A-1I, it is not clear what components have the energy as indicated, nor is it clear, where the weight (g) is reported, what components are present in what amount.  Figs. 1A, 1D and 1G list 6 components and a “total” row, for a total of 7 rows, yet in the energy (kJ/g) column, there are only 6 rows.  For the sweetener compositions 1-9, it is suggested that the components appear next to the “weight” column so that it is clear what component is present and in what amount.
In Fig. 7, for the wort, rebaudioside and thaumatin, there are no units and thus it is not clear if applicant is reporting wt. %, weight in g, or some other units.
In Fig. 8, there are no units on the x- or y-axes.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 3, 4, 11, 12 and 15 are objected to because of the following informalities:  
claim 1, line 2:  change “20times” to “20 times”;
claim 1, line 3:  change “it is comprised” to “comprises”;
claim 3, line 2:  change “worth” to “wort”;
claim 4, line 2: change “it is comprised” to “the sweetener further comprises”;
claim 11, line 2:  insert “the” after “that”;
claim 12, line 2:  insert “the” after “that;
claim 15:  change “sweet” to “sweeten”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims the sweetener is “comprised, at least, wort, steviolglycoside and thaumatin…”  Where the claim recites “at least” the components, it is unclear if applicant intends to claim additional components as part of the sweetener.  For purposes of examination, the sweetener will be considered to comprise wort, steviolglycoside and thaumatin in wt. % ranges as recited in claim 1.
Claim 8 claims the “wort is comprised at least 80 wt. % of concentrated wort solution.”  It is unclear if claim 8 means the wort is a wort solution concentrated to 80% solids, or something else.  
Claim 13 claims the sweetener “is involved in fibre in quantity of at least 40 wt.%.”  It is unclear what “involved in fibre” means, and how this affects the composition of the sweetener where claim 13 depends from claim 1, and claim 1 requires the sweetener to comprise 95 to 99.99 wt. % wort.  The only mentions of fiber in the instant specification state that the sweetener can be mixed with fiber (last sentence on p. 10), and Examples 2a and 2b state that rebaudioside D and thaumatin were dispersed in fiber and then dissolved in wort.  However, it is not clear if applicant intends to claim the sweetener composition of claim 1 mixed with fiber to provide a final composition comprising 60 wt. % or less of the sweetener composition of claim 1 and 40 wt. % or more of fiber, or something else.
Claim 14 similarly claims the sweetener “is involved in water solution in quantity of at least 50 vol.%.”  It is unclear what “involved in water solution” means, and how this affects the composition of the sweetener where claim 14 depends from claim 1, and claim 1 requires the sweetener to comprise 95 to 99.99 wt. % wort.  It is unclear if the natural sweetener of claim 1 is to be present at at least 50% in an aqueous solution, or if an aqueous solution of the sweetener is to comprise at least 50 vol.% water.
Claim 15 claims the “use” of the sweetener of claim 1.  However, where there is no active step recited in claim 15, it is unclear what would meet claim 15.  For purposes of examination, a drink or table top sweetener comprising the natural sweetener of claim 1 will be considered to meet the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (9,011,956) in view of Owades et al. (5,415,885).
Regarding claims 1-3, 5 and 7, Prakash et al. teach natural sweetener compositions comprising steviol glycosides, thaumatin and a carbohydrate (e.g., col. 71 lines 18-34).  Prakash et al. also exemplify sweetener compositions comprising 580 ppm reb A (0.058 %) and 20 ppm (0.002 %) talin (i.e., thaumatin) (Example E17).  Prakash et al. teach the high intensity sweetener compositions are to be combined with other ingredients and teach bulking agents according to their invention including maltose, glucose and sucrose (e.g., col. 54 lines 31-53).
Prakash et al. are silent as to the bulking agent being wort.
Owades et al. teaches malt extract contains about 90% maltose, about 8% glucose and the remainder sucrose and fructose (col. 2 lines 59-63).  What Owades et al. calls a “malt extract” is considered to meet the claimed “wort”, as both the malt extract of Owades et al. and the claimed wort are made by a process of mixing barley malt with water at elevated temperature, steeping, boiling, cooled and filtering (compare Example I of Owades et al. with Example 1 in the instant specification).  Further, at col. 1 lines 28-30, Owades et al. notes that aqueous extracts of barley malt are also known as “wort.”
Prakash et al. and Owades et al. do not specifically teach a sweetener composition comprising a steviol glycoside, thaumatin and wort in amounts as claimed.  However, where Prakash et al. teach maltose, glucose and sucrose as bulking agents known to be combined with steviolglycosides and thaumatin to provide a sweetening composition, it would have been obvious to have provided a composition comprising wort, a steviolglycoside and thaumatin as claimed in order to provide a natural sweetening composition having desirable organoleptic properties.  To have arrived at the claimed amounts of the components would have required no more than routine experimentation, as Prakash et al. teach natural sweetener compositions comprising maltose, steviolglycosides and thaumatin, and further teach that the different sweetening components may be blended in order to provide compositions with the desired sweetness intensity and caloric content (col. 16 lines 58-63; col. 30 lines 13-21).  Further, it is well known in the art to provide blends that “imitate sugar.”  The sweetener compositions of Prakash et al. are reported to be natural sweetener compositions (Title).  Therefore, the claimed composition is considered to be obvious over the teachings of Prakash et al. in view of Owades et al.
Regarding claims 4 and 6, Prakash et al. teach cyclodextrin present in combination with natural high potency sweeteners (e.g., Example B35 and F108).  Therefore, it further would have been obvious to have provided the sweetener composition comprising an amount of cyclodextrin as claimed, as cyclodextrin was known to be included in sweetener compositions as taught by Prakash et al. 
Regarding claims 8 and 9, where Prakash et al. teach maltose as a bulking agent in their sweetener compositions, and where Owades et al. teach malt extract is 90% maltose (col. 2 lines 59-63), it would have been obvious to have concentrated or dried the malt extract to provide a concentrated wort solution or a wort dried to at least 90% dry matter to utilize as a bulking agent in combination with the steviolglycoside and thaumatin of Prakash et al.  This would have required no more than routine experimentation, as the wort comprises carbohydrate components known to be included in sweetener compositions along with high intensity sweeteners as claimed.
Regarding claim 10, Owades et al. teach that the wort is made from barley (e.g., Example 1).
Regarding claims 11 and 12, Prakash et al. teach steviolglycosides including rebaudiosides A, D and E for inclusion in the sweetening compositions (col. 15 lines 36-50).  Therefore, it would have been obvious to have selected a rebaudioside as claimed for inclusion in a sweetener composition as the claimed rebaudiosides were known in the art to be included in sweetener compositions.
Regarding claim 13, Prakash et al. teach maltodextrin (e.g., Fibersol, a soluble fiber) as a bulking agent for inclusion in their invention (col. 17 lines 35-36).  Therefore, it would have been obvious to have included fiber in the sweetener as claimed as it was known in the art to include fiber bulking agents in sweetener compositions comprising steviolglycosides.  Further, one of ordinary skill would have been able to have determined an amount of fiber as claimed to be included in the composition where Prakash et al. teach that the different sweetening components may be blended in order to provide compositions with the desired sweetness intensity and caloric content (col. 16 lines 58-63; col. 30 lines 13-21).
Regarding claim 14, Prakash et al. teach their sweetener composition can be included in aqueous compositions (col. 11 lines 1-7).  Therefore, it would have been obvious to have provided the sweetener composition in a composition comprising at least 50% by volume water, as sweetener composition were known in the art to be included in aqueous compositions as taught by Prakash et al.
Regarding claim 15, Prakash et al. teach their sweetener compositions can be used to sweeten drinks or as table top sweeteners (col. 69 lines 7-29).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stahl et al. (US 2009/0031458) teaches a transgenic barley that produces thaumatin to provide malt and flour products containing thaumatin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791